Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 8-9, 12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2014/0082322) in view of Hemsoth (Deep Learning Architectures Hinge on Hybrid Memory Cube).

Regarding claim 1, Loh discloses discloses a method for memory addressing in a system comprising memory and a host processor [see paragraph 17; memory connected to processing unit], the method comprising: 
performing a plurality of memory accesses with a first address mapping function; assessing a first degree of relative proximity of sequential memory accesses with the first address mapping function; assessing a second degree of relative proximity of sequential memory accesses with a second address mapping function; determining the second degree of relative proximity of sequential memory accesses exceeds the first degree of relative proximity of sequential memory accesses; and in response to determining that the second degree of relative proximity of sequential memory accesses exceeds the first degree of relative proximity of sequential memory accesses, performing a plurality of memory accesses with the second address mapping function [see paragraphs 16, 20, 27; successive memory accesses are performed using different address mappings in order to determine a mapping that results in better spatial locality (i.e. each address mapping is tested in order to determine its associated spatial locality (interpreted as the claimed degrees of relative proximity) so that a mapping that results in the better spatial locality (i.e. second degree of relative proximity exceeds a first degree) is used for the sequential memory accesses to achieve greater memory access efficiency)].

Loh does not expressly disclose using high bandwidth memory.

Hemsoth discloses the use of high bandwidth memory [see article].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the HBM of Hemsoth in the system of Loh.

The motivation for doing so would have been to leverage the logic layer inside the HBM with tailored capabilities to preserve high memory bandwidth and lower energy consumption [see Hemosth, paragraph 3].

Therefore, it would have been obvious to combine Hemsoth with Loh for the benefits listed above, to obtain the invention as specified in claims 1-3, 5, 8-9, 12, 14-17 and 21.

	
	
Regarding claim 2, the combination discloses the method of claim 1, wherein: the high bandwidth memory comprises a logic die [see Hemosth, paragraph 3, logic layer]; the performing of a plurality of memory accesses with the first address mapping function comprises performing, by the host processor, the plurality of memory accesses with the first address mapping function; and the assessing of the first degree of relative proximity of sequential memory accesses and the assessing of the second degree of relative proximity of sequential memory accesses comprises assessing, by the logic die, the first degree of relative proximity of sequential memory accesses and the second degree of relative proximity of sequential memory accesses [see Loh, paragraphs 23 & 26-27; access analysis logic monitors memory accesses to determine patterns and select an addressing mode with a higher spatial locality for sequential accesses]. 

[see Loh, paragraph 25; address mapping may be preconfigured mappings].

	Regarding claim 5, the combination discloses the method of claim 2, wherein the host processor is a graphics processing unit [see Loh, paragraph 37; processing unit may be a graphics processing unit].  

	Regarding claim 8, the combination discloses a method for memory addressing in a system comprising high bandwidth memory and a host processor, the method comprising: implementing a machine-learning algorithm configured to record and analyze data accesses [see Loh, paragraph 26; access analysis logic may dynamically change or modify address mappings & Hemsoth; machine learning neural network implemented in logic layer of HMB]; performing a plurality of memory accesses with a first address mapping function; determining, by the machine-learning algorithm, a predicted pattern of memory accesses;  assessing, by the machine-learning algorithm, a first degree of relative proximity of memory accesses with the first address mapping function; predicting, by the machine-learning algorithm, a second degree of relative proximity of memory accesses for a second address mapping function according to the predicted pattern of memory accesses; determining, by the machine-learning algorithm, the second degree of relative proximity of memory accesses exceeds the first degree of relative proximity of memory accesses; and in response to determining that the second degree of relative proximity of memory accesses exceeds the first degree of relative proximity of memory accesses, performing a plurality of memory accesses with the second address mapping function [see Loh, paragraphs 16, 20, 27; successive memory accesses are performed using different address mappings in order to determine a mapping that results in better spatial locality (i.e. each address mapping is tested in order to determine its associated spatial locality (interpreted as the claimed degrees of relative proximity) so that a mapping that results in the better spatial locality (i.e. second degree of relative proximity exceeds a first degree) is used for the sequential memory accesses to achieve greater memory access efficiency)].

Regarding claim 9, the combination discloses the method of claim 8, wherein the second address mapping function is selected from a preprogrammed set of address mapping functions [see Loh, paragraph 25; address mapping may be preconfigured mappings].

Regarding claim 12, the combination discloses the method of claim 8, wherein the machine-learning algorithm comprises a last layer that determines the second degree of relative proximity of memory accesses exceeds the first degree of relative proximity of memory accesses [see Loh, paragraphs 26-27; access analysis logic may monitor accesses, certain address mapping are known to have higher spatial locality].

Regarding claim 14, the combination discloses the method of claim 8, wherein the machine-learning algorithm is implemented on a logic die [see Hemsoth; machine learning neural network implemented in logic layer of HMB].

Regarding claim 15, the combination discloses the method of claim 8, wherein the assessing, by the machine-learning algorithm, of the first degree of relative proximity of memory accesses with the first address mapping function comprises: assessing, by the machine-learning algorithm, a first degree of relative proximity of sequential memory accesses with the first address mapping function; and wherein the assessing, by the machine-learning algorithm, of the second degree of relative proximity of memory accesses with the second address mapping function comprises: assessing, by the machine-learning algorithm, a second degree of [see Loh, paragraphs 16, 20, 27; successive memory accesses are performed using different address mappings in order to determine a mapping that results in better spatial locality (i.e. each address mapping is tested in order to determine its associated spatial locality (interpreted as the claimed degrees of relative proximity) so that a mapping that results in the better spatial locality (i.e. second degree of relative proximity exceeds a first degree) is used for the sequential memory accesses to achieve greater memory access efficiency) & Hemsoth, machine learning HMB].

Regarding claim 16, the combination discloses a computing system comprising: a high bandwidth memory [see Hemsoth, HBM]; a host processor; a logic die; and a non-volatile memory including instructions that can be executed by the host processor and the logic die; wherein the instructions, when executed by the logic die, cause the logic die to implement a machine-learning algorithm that records and analyzes memory accesses made to the high bandwidth memory [see Loh, paragraph 26; access analysis logic may monitor memory accesses and dynamically change or modify address mappings & Hemsoth; machine learning neural network implemented in logic layer of HMB]. 

Regarding claim 17, the combination discloses the computing system of claim 16, wherein the machine-learning algorithm determines a predicted pattern of memory accesses; assesses a first degree of relative proximity of sequential memory accesses with a first address mapping function; predicts a second degree of relative proximity of sequential memory accesses for a second address mapping function according to the predicted pattern of memory accesses; determines the second degree of relative proximity of sequential memory accesses exceeds the first degree of relative proximity of sequential memory accesses; and in response to determining that the second degree of relative proximity of sequential memory accesses [see Loh, paragraphs 16, 20, 27; successive memory accesses are performed using different address mappings in order to determine a mapping that results in better spatial locality (i.e. each address mapping is tested in order to determine its associated spatial locality (interpreted as the claimed degrees of relative proximity) so that a mapping that results in the better spatial locality (i.e. second degree of relative proximity exceeds a first degree) is used for the sequential memory accesses to achieve greater memory access efficiency)].

Regarding claim 21, the combination discloses the computing system of claim 17, wherein the host processor is a graphics processing unit [see Loh, paragraph 37; processing unit may be a graphics processing unit].


Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Hemsoth and further in view of Stocksdale et al. (US 2018/00032437).

Regarding claim 4, Loh and Hemsoth disclose the method of claim 2 as discussed above, including communicating a map select signal to select an address mapping mode [see Loh, paragraph 24].

The combination does not expressly disclose communicating an address mapping function using a reserved-for-future-use pin.

[see paragraphs 45-47].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the RFU pins of Stocksdale in the system of Loh and Hemsoth.

The motivation for doing so would have been to take advantage of pins not used for other functions [see Stocksdale, paragraph 45].

Therefore, it would have been obvious to combine Stocksdale with Loh and Hemsoth for the benefits listed above, to obtain the invention as specified in claims 4 and 20.

Claim 20 recites the same limitation of claim 4 and is rejected in the same manner.

	
	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Hemsoth, and further in view of Nagaraj (High Bandwidth Memory (HBM) Model & Verification IP Implementation - Beginner's guide).

Regarding claim 6, Loh and Hemsoth disclose the method of claim 1 as discussed above.

The combination does not expressly disclose resetting a state of the HBM.

[see power-up phase an initialization phase].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the resetting of Nagaraj in the system of Loh and Hemsoth.

The motivation for doing so would have been to wipe the device and initialize values [see Nagaraj, power-up phase an initialization phase].

Therefore, it would have been obvious to combine Nagaraj with Loh and Hemsoth for the benefits listed above, to obtain the invention as specified in claims 6-7.

	
	
Regarding claim 7, the combination discloses the method of claim 6, wherein the resetting of the state of the high bandwidth memory comprises cycling power to the system [see Nagaraj, power-up phase occurs after a power down/off]. 


Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Hemsoth and further in view of Bakker (Reinforcement Learning with LSTM in Non-Markovian Tasks with Long-Term Dependencies).

Regarding claim 10, the combination of Loh and Hemsoth discloses the method of claim 8 as discussed above.



Bakker discloses machine learning, and using reinforcement learning to tune the machine learning ask [see abstract & paragraph 1].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the reinforcement learning with the machine learning teachings of Hemsoth.

The motivation for doing so would have been to teach the machine learning of Hemsoth how to behave [see Bakker, paragraph 1].

Therefore, it would have been obvious to combine Bakker with Loh and Hemsoth for the benefits listed above, to obtain the invention as specified in claims 10-11 and 18-19.

	
	
Regarding claim 11, the combination discloses the method of claim 8, wherein the machine-learning algorithm comprises a long short-term memory recurrent neural network architecture [see Bakker, section 2; LSTM].

Claims 18-19 recite the same limitation of claims 10 and 11 and are rejected in the same manner.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Hemsoth and futher in view of Amjadi (Online vs. Offline Machine learning: Which one to use?).



The combination does not expressly disclose the machine-learning algorithm analyzes the data accesses while the memory is offline.

Amjadi discloses machine learning and performing the learning both online and offline [see article].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the offline machine learning of Amjadi in the system of Loh and Hemsoth.

The motivation for doing so would have been for simplicity and ease of use [see Amjadi, Advantages].

Therefore, it would have been obvious to combine Amjadi with Loh and Hemsoth for the benefits listed above, to obtain the invention as specified in claim 13.


	
	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for machine learning and HBM.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137